                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

PRAVALLIKA PONNA,

                Plaintiff,
                                                 Case No. 2:20-cv-5598
        v.                                       JUDGE EDMUND A. SARGUS, JR.
                                                 Chief Magistrate Judge Elizabeth P. Deavers
UNITED STATES CITIZENSHIP AND
IMMIGRANTION SERVICES, et al.,

                Defendants.

                                             ORDER

        This Court has received notice that Plaintiff’s applications, which were the subject of this

case and controversy, have now been processed and approved. (ECF No. 9). The matter of

attorneys’ fees has also now been resolved. (ECF No. 13). There being no controversy remaining,

the Clerk is directed to close this case.

        IT IS SO ORDERED.



    7/9/2021                                    s/Edmund A. Sargus, Jr.
    DATE                                        EDMUND A. SARGUS, JR.
                                                UNITED STATES DISTRICT JUDGE
